 326DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Faulhab'erCompanyandInternationalUnion,United Automobile,Aerospace and Agricultural Im-plement Workers of America,UAW. Cases 8-CA-5877, 8-CA-5928, and 8-RC-7840June21, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 24, 1971, Trial Examiner Lloyd S. Gree-nidge issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent had en-gaged in certain unfair labor practices alleged 'in thecomplaints and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaints and recommended that such allegations be dis-missed.TheTrialExaminer also found thatRespondent's unlawful conduct had interfered with theelection held on June 17, 1970, in Case 8-RC-7840 andrecommended that the election be set aside. Thereafter,Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board had reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.''Respondent excepts to certain of the Trial Examiner's credibility reso-lutions It is the Board's established policy, however, not to overrule a TrialExaminer's credibility findings unless, as is not the case here, the preponder-ance of all the relevant evidence convinces us that they are incorrect.Stan-dard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A 3)We find without merit Respondent's allegationsof bias and prejudice onthe part of the Trial Examiner. There is no basis for finding bias or partialitybecause the Trial Examiner resolved important factual conflicts arising inthis proceeding in favor of the General Counsel's witnesses As the SupremeCourt has stated, "total rejection of an opposed view cannot of itself impugnthe integrity. . of a trier of fact."N.LR.B. v. Pittsburgh Steamship Com-pany,337 U.S. 656, 659.We hereby correct the following inadvertent error in the first sentence insection III, B,l,e of the Trial Examiner's Decision. "Stephens" should bechanged to "Stevens "ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,The Faulhaber Company, Monroeville, Ohio, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.IT IS FURTHER ORDERED that those allegations inthe complaints as to which no violations have beenfound are hereby dismissed.IT IS ALSO FURTHER ORDERED that the electionheld on June 17, 1970, in Case 8-RC-7840 be, and ithereby is, set aside.[Direction of Second Election' omitted from publica-tion.]3In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc., 156 NLRB 1236;N.L.R.B. V. Wyman-Gordon Co.,394 U S. 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 8 within 7 days after thedate of issuance of the Notice of Second Election by the Regional DirectorThe Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This consolidatedproceeding was heard at Norwalk, Ohio, on January 13 and14, 1971; it had its roots in efforts of International Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America, UAW, herein called the Union or Peti-tioner, to become the exclusive bargaining representative ofemployees of The Faulhaber Company, herein called the Re-spondent, the Employer or the Company. The representationproceeding in Case 8-RC-7840 was initiated by a petitionfiled by the Union on May 6, 1970, for an election in a unitof the Employer's production and maintenance employees. Itwas followed first by a Stipulation for Certification uponConsent Election entered into by the Employer and theUnion and approved by the Regional Director for Region 8of the Board on May 27, and then by an election on June 17,which the Union lost' and to which it filed timely objections.The complaint in Case 8-CA-5877, which was amended dur-ing the hearing, issued on July 14, 1970; the complaint inCase 8-CA-5928, which was also amended during the hear-ing issued on July 31, 1970, and was simultaneously there-with consolidated with Case 8-CA-5877; the consolidatedcomplaint in Cases 8-CA-5877 and 5928 was consolidatedfurther with Case 8-RC-7840 on December 11, 1970. Thecomplaint in Case 8-CA-5877 is based on a charge and anamended charge filed on May 27 and July 2, 1970, respec-'Of approximately198 eligiblevoters, 187cast ballots, of which 82 werefor the Union,96 against,8 were challenged, and 1 was void. The challengedballots were insufficient in numberto affect theresults of the election.191 NLRB No. 49 THE FAULHABER COMPANY327tively; and the part of the consolidated complaint relating toCase 8-CA-5928 is based on a charge filed on July 2, 1970.The questions presented are (1) whether the election shouldbe set aside because of conduct affecting the results of theelection; (2) whether Respondent, in violation of Section8(a)(1) of the Act, interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights; and (3)whether Respondent, in violation of Section 8(a)(3) and (1)of the Act, discriminatorily discharged employee Jesse Roweon or about April 21, 1970, discriminatorily refused to permitemployee Martha Tackett to schedule a vacation on May 27,1970,and discriminatorily reassigned employee LutherThornsbarry on or about June 4, 1970, in each instance, forunion-concerted reasons.' Respondent denies that it has en-gaged in any of the unfair labor practices alleged herein.Upon the entire record, including my observation of thewitnesses, their attitude and demeanor while on the witnessstand, and after due consideration of the briefs of the GeneralCounsel, the Respondent, and the Union, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe amended complaints allege, and Respondent admits,that it is a wholly owned subsidiary of Persons-Majestic Mfg.Co., a Massachusetts corporation; that it is engaged in themanufacture of saddles for bicycles; and that annually it shipsgoods valued in excess of $50,000 directly from its place ofbusiness in Monroeville, Ohio, to points located outside theState of Ohio. I find upon the foregoing, as Respondent alsoadmits, that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that International Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America, UAW, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesPrefatorily, it should be stated that the amended com-plaints further allege and the answer admits that, at all timesmaterial herein, the following named persons have been andare agents of the Respondent acting in its behalf, and super-visors within the meaning of Section 2(11) of the Act: VicePresident and General Manager Martin J. Bird, Plant Super-intendent Robert Tupps, Pressroom Supervisor Delmer Ste-vens,' and Supervisor Richard Cheek.In late March or early April 1970, a number of employeesdissatisfied with conditions of employment in the pressroompresented their grievances to Plant Superintendent Tupps.The chief spokesman for the employee group was LutherThornsbarry, an alleged discriminatee, who had arranged themeeting. At the meeting, attended by Tupps and employeesThornsbarry, Jesse Rowe, Carl Deskins, and Williard Boers,Thornsbarry complained about Supervisor Stevens' treat-ment of the employees, called the pressroom a "madhouse"and predicted that "there will be a union here if the place isn'tstraightened out." In response, Tupps declared that if some-thing like that were to happen he would be the first to know.Thornsbarry got up to leave but Tupps asked him to remainas "nothing was settled yet." Rowe, another alleged dis-criminatee, then remarked that there was no reason to remainbecause "anything the setup man had said, it had gone in oneear and out the other."Dissatisfaction continued unabated and shortly after thesaidmeeting employees Rowe, Ruth Bloomfield, MarthaTackett, and Juanita Drennen contacted International Or-ganizerHugh Smith and requested the assistance of theUnion in organizing the employees. Smith told them that itwas necessary to obtain signed authorization cards and sug-gested a meeting of the employees.An organizing committeewas established the first part of April and approximately 16meetings were held between April and June 17, all except thelast at the Union's office in Clyde, Ohio, about 17 miles fromthe plant. According to Rowe, from the start of the organiza-tional campaign,he carried union authorization cards in hisfront shirt pocket while at work with the Union's seal thereonexposed and visible. Rowe was assisted in his organizingefforts by Bloomfield and Thornsbarry. All distributed unionauthorization cards in the plant and parking lot during break-time and after working hours. Bloomfield testified that sheand Rowe together obtained about 85signedcards.Roweclaimed credit for only 20 to 25.1 From the date of the postingof the Labor Board's notice of election to the date of theelection, Thornsbarry wore a large button while at work withthe words "Join UAW Vote" on its face and carried a pencilholder in his pocket with UAW insignia and the word "Join"prominently displayed on its surface.It is apparent that, as early as late March or the beginningof April, Respondent was aware of the leadership roles ofThornsbarry and Rowe in the employees' concerted activi-ties.Vice President Bird readily acknowledged that on June5 when he presented Thornsbarry with the option of becom-ing a foreman on a second shift to be instituted sometime inthe future or reverting to his old position as punch pressoperator, he knew Thornsbarry was close to the Union.The 8(a)(1) issues alleged in the amended complaintsherein relate to whether during the period between the filingby the Union of its representation petition on May 6 and theelection on June 17 Respondent, through its supervisorDelmer Stevens, engaged in one or more of the following acts:threat to an employee by advising that he would be requiredto perform additional tasks if the Union got in and threat toan employee by advising that she would be bumped from afavored job if the Union got in but would be permitted to stayon the job if she voted against the Union. Additional 8(a)(1)issues alleged in the amended complaints raise questions asto whether during the period before the filing of the petition,namely, on or about April 7, and also on numerous occasionsthereafter, Respondent, through its Supervisors Stevens andRichard Cheek, engaged in one or more of the following acts:threats to employees of discharge, of plant closure, or ofremoval of the plant because of their union activity; threatsto discharge and harassment of employees who wore unionbuttons and/or badges; telling employees they could not wearunion buttons and/or badges while allowing employees, gen-erally, to wear a campaign hat distributed by the Respondentcontaining an antiunion message; creating the impressionthat the union activities of the employees were being keptunder surveillance; and keeping under surveillance theUnion's hall, at a time when some of its employees wereattending a union meeting there. And, finally, the amended'At the hearing, I granted the motion of the General Counsel to with-draw paragraph 9 of the complaint in Case 8-CA-5928 and all referencesthereto in paragraphs 10 and 12 thereof.'In May 1970, the Employer had a work force of about 198 employees'The spelling of this name is corrected,sua sponte,to read as it appearsbut, as of the time of the hearing, the number had dropped to approximatelyabove.155 328DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaints present the issues of whether during the periodbefore the filing of the petition, namely, on April 21, Re-spondent discriminatorily discharged Jesse Rowe for union-concerted reasons, and whether, subsequent to filing of thepetition on May 6 and before the election on June 17, Re-spondent discriminatorily refused to permit Martha Tackettto schedule a vacation and discriminatorily reassigned em-ployee Luther Thornsbarry from a job of die setter to one ofpunch press operator for union-concerted reasons in eachinstance.Case 8-RC-7840, one of the consolidated cases herein,involves the issue of whether the Union's objections to theelection have merit and warrant setting the election aside.Insofar as the objections allege threats to close the plant inthe event the Union won the election, threats to dischargeemployees who wore union badges, threats to increase theworkload of employees who voted for the Union, and reduc-tion of an employee from die setter to punch press operator,these allegations parellel those in the amended complaintsherein. However, additional issues raised by the objections,and not specifically covered by the amended complaints, arewhether the Employer promised its employees promotions ifthey voted against the Union, made misrepresentations bytelling employees that the UAW was a communist organiza-tion, and intimidated employees by insisting that they had noright to vote in the election.B.Findings of Fact and Conclusions of Law as toInterference, Restraint, and Coercion1.The allegations of Section 8(a)(1) violations in thecomplaint in Case 8-CA-5877, as amendeda.Paragraphs 7(a), (b), (c), and (e) of this amended com-plaint allege in substance that on or about April 7, 1970, andon numerous occasions thereafter, Supervisor Stevens threat-ened employees by advising them that the Respondent wouldget rid of its employees and close and move its plant toMassachusetts if the employees did not cease their activitieson behalf of the Union or if the Union got in. The GeneralCounsel adduced testimony by Juanita Drennen, EugeneKifer, Luther Thornsbarry, Fred Isaac, and Martha Tackettin this regard. Drennen testified that, about 2 weeks beforethe election while at her press, Stevens approached and de-clared that "if the Union got in-they [the Company] wouldmove away." Kifer related that, on an uncertain date proba-bly before the election, Stevens informed him that if theUnion got in Respondent "would shut the Company down"and then asked "what would I do because I was too old toget another job." Thornsbarry recounted, in this connection,that about 1 week before the election while in the restroom,Stevens asked Thornsbarry in the presence of employee CarlDeskins whether the employees would go out on strike if theUnion got in and Thornsbarry answered in the negative.Stevens then stated that Mr. Persons, owner of the Company,had said "the Union broke him in Massachusetts and thatthey damn well weren't going to break him here and that hewould close the doors down." In a like vein, Isaac reportedthat, about 1 week before the election, Stevens pulled intoIsaac's driveway, called Isaac to his car and said,inter alia,"if the Union gets in, we are going to shut the doors. I havethe papers in my office and it says they are going to closedown the factory if the Union get in." Tackett recalled aconversation with Stevens advised that "if the Union got inone day, the plant would close down next." Pressed for anexplanation Stevens declared that "Mr. Persons said that aunion would never get in his place." Stevens did not specifi-cally deny the testimony of Drennen, Kifer, Thornsbarry,Issac, or Tackett. Questioned as to whether he made thestatements attributed to him by these witnesses, Stevens tes-tified that Drennen had asked whether she and others wouldbe fired if the Union became the bargaining agent of theemployees and he had replied in the negative.As to thestatements imputed to him by the other witnesses,Stevensevaded the question and related that unidentified employeeshad inquired whether the plant would close if the Union gotin and he had replied that he "just heard rumors.among theemployees and as far as I knew the company wasn't going todo that." Stevens also related that unidentified employees, thesame or others, had told him thattheywere going to ask for$3.50 to $4.50 per hour and that his only response was thathe did not know whether the Company could afford to in-crease wages. Stevens was the only witness for the Respond-ent on this phase of the case and,at virtuallyeverysignificantpoint, his testimony conflicted with that of the other wit-nesses. In part because of his demeanor-he was clearly aman obsessed with anger,emotionally volatile, and person-ally hostile to the other persons, involved in the events-andin part because of an incredible proclivity to turn questionsinto unrelated matters and thus to avoid addressing himselfto the merits of the issues,I am unable to credit him. Inaddition,Stevens' testimony with respect to an essential ele-ment in another phase of this proceeding was evasive andself-contradictory.Thus,questioned as to whether he wasaware of the Union's organizing efforts before the dischargeof Rowe, Stevens vacillated, evaded and, at one point, tes-tified that just before the discharge he heard rumors that theUnion was attempting to organize.However,inexplicablyStevens changed his testimony shortly thereafter and averredthat it was not until sometime subsequent to the dischargethat he first heard such rumors. In light of the foregoing, aswell as demeanor,I regard Stevens'testimony as generallyunworthy of reliance and credit it only when it conforms withother credited testimony or constitutes an admission againstRespondent's interest.In view of the circumstantiality of the foregoing employeetestimony and on the basis of demeanor considerations, Icredit such testimony.Accordingly, I find, on the entirerecord, that Stevens made it crystal clear to the aforenamedemployees that the Union's presence in the plant would causethe Respondent to close the plant and move away, therebymaking threats that this would be the consequence of a vic-tory by theUnion in the coming election.And, Iconclude,and find further,that the foregoing conduct interfered with,restrained,and coerced employees in their Section 7 rights inviolation of Section 8(a)(1) ofthe Act.b. Paragraph 7(d) of this amended complaint alleges that,on or aboutApril 7, 1970,and on numerous occasions there-after, Supervisor Stevens threatened employees by tellingthem that the Respondent would discharge employees whosupported the Union'and hire new employees to replace them.In this connection,the General Counsel offered,testimony byemployees Fred Isaac, Eugene Kifer, and Ruth Bloomfield tothe following effect: The day following Rowe's discharge onApril21 and while on the way to work in Stevens' car,Stevens announced to Isaac and others that he had "canned"Rowe, warned that 'he would get rid of Thornsbarry andDeskins as well, and stated that, "there is going to be a lotmore new faces before this thing is over." On an unknowndate probably before'the election, Stevens told Kifer "all oldfaces would be fired off and they [the Company]would getnew ones." One week before the election, Stevens cautionedBloomfield "to give up this Union," asked"what has it donefor you?,"declared"Its a bunch of [a foul word],"and stated"If we find anyone else soliciting cards we are going to firethem." THE FAULHABER COMPANY329Stevens testified on behalf of the Respondent and deniedgenerally the aforestated complaint allegation. Accordingly,since Stevens did not specifically dispute Bloomfield's tes-timony that Stevens had a conversation with her as to theconsequences to employees of continued support of theUnion, and since Bloomfield impressed me as a more reliablewitness that Stevens, I credit her and find that conversationtook place and that her testimony accurately reflects whatStevens said to her on that occasion. Accordingly, I find thatStevens threatened Bloomfield with discharge in the event shecontinued her activities in support of the Union. Respondentthereby violated Section 8(a)(1) and I so find. I deem it un-necessary to determine, however, what if anything Stevenssaid to Issac or Kifer on April 21 and on some other datebefore the election. For the purpose of this decision it will beassumed, without deciding, that Stevens made the statementsattributed to him by Isaac and Kifer. If uttered, they cannotin my judgment reasonably be construed as threats of reprisalfor the following reason. There is no showing that Isaac knewwhat Stevens meant by the statement "there is going to be alot more new faces before this thing is over" or that Kifer wasaware of the meaning of the remark "all new faces would befired off and they would get new ones." Consequently, thestatements are ambiguous in nature and no significance ad-verse to the Respondent may be attached to them. Accord-ingly, I find that this part of the allegation in paragraph 7(d)of the amended complaint has not been sustained.c. Paragraph 7(f) of the amended complaint alleges that, onor about April 7 and on numerous occasions thereafter,Supervisor Stevens harassed and threatened employees byadvising that those who wore union buttons and/or badgeswould be fired. In support thereof the General Counsel relieson the testimony of Martha Tackett, Ruth Bloomfield, andFred Isaac to the following effect: About 2 weeks before theelection while Tackett was at her station with a union badgeon her clothing, Stevens approached and, according to Tack-ett, directed that she not talk to anyone, cautioned Tackettto watch herself, and warned that he would fire her at the firstopportunity. Bloomfield testified, corroborated in certain par-ticulars by Tackett, that, on or about May 27 while Bloom-field, Tackett, and Deskins were checking in, Stevens walkedup to them and asked why they were wearing union badgesand why they continued to support the Union as it was notgoing to win. After this, Stevens forceably removed thebadges from the apparel of those employees and said, "I hopeby God you have permission to wear them," adding "By God,you better prove it or you are going out the door." To this,Bloomfield replied "All the proof we need is on the bulletinboard," referring to the Labor Board's notice of election.Stevens rejoined "you have to have more proof than that."The conversation ended with Bloomfield imploring Stevens"to stay off her back" and Stevens rejecting the plea with thestatement "I'll stay on your back until it is dragging." OnJune 10 or 19, Isaac was wearing a union badge during hiswork shift. Sometime that day Isaac had occasion to enterStevens' office and while there Stevens said "Fred you knowthe company has been awful good to you and the next timeyou get in jail you know that you no longer will have a jobhere with the Company if you keep on wearing them unionbadges ... you know that we don't want a union in here,"5adding "you better pull off those badges." Isaac compliedwith the directive. There is no evidence of any rule whichprohibited conversations during working hours or barred thedisplay of a badge or button on company property. As to thelatter, Isaac testified credibly that he has displayed a buttonin the plant area with the inscription-"Kiss me, I'm sweet"-without censure or reproach.Stevens denied generally having conversations with Tack-ett,Bloomfield, and Isaac as reported above and gave tes-timony concerning an alleged conversation with Thornsbarryabout whether the latter had the right to wear a union badge.I credit the employee testimony over that of Stevens'. Thefailure of Stevens to specifically deny telling Bloomfield,Isaac, and Tackett, directly or by implication, that theywould be fired if they continued to wear union badges or todeny confiscating union badges worn by Bloomfield, Tackett,and Deskins warrants the finding-which I now make-thatStevens had such conversations and that he said and did whatTackett, Bloomfield, and Isaac reported in their testimony.Accordingly, I find that Respondent violated Section 8(a)(1)of the Act by the following conduct of Supervisor Stevens: (1)Directing Tackett, about 2 weeks before the election and ata time when she was wearing a union badge, not to talk toanyone, cautioning her to watch herself, and warning that hewould discharge her at the first opportunity. As there is noevidence of a company rule forbidding conversations duringworking hours, the only purpose of the directive was to deterTackett in the exercise of a statutory right. (2) Forceablydetaching union badges from the apparel of Bloomfield,Tackett and Deskins, on or about May 27 while these em-ployees were in the plant area, coupled with the remark thatthey would be discharged if they continued to wear unioninsignia without permission. Inasmuch as there is no evidenceof a company rule barring the display of badges during work-ing hours, Stevens' remark was calculated to inhibit em-ployees in the exercise of their Section 7 rights. (3) DirectingIsaac, on June 10 or 19 while Isaac was in Stevens' office, toremove a union badge from his clothing coupled with a re-minder that the Company had done Isaac a favor by reem-ploying him following his release from jail. The reminder wasin fact a threat that, in a like event, the Company would notagain employ Isaac if he continued to wear a union badge.d. Paragraph 7(g) of the amended complaint alleges that,on or about April 7, 1970, and on numerous occasions there-after, Supervisor Stevens threatened employees by advisingthat they could not wear union buttons and/or badges evi-dencing support for the Union while allowing employees,generally, to wear hats distributed by the Respondent con-taining an antiunion message. Insofar as this paragraph al-leges threats against employees who wore union badges, suchallegation was considered and resolved in paragraph 7(f)su-pra.The remaining portion of the allegation in paragraph7(g), namely, permitting employees generally to wear hatsdistributed by the Respondent is examinedinfra.In this re-gard, the General Counsel adduced testimony by Bloomfield.According to Bloomfield, about 1 week before the election,the Company purchased a number of hats' and place them ontop of a safe in the plant area to be picked up by the em-ployees. She gave the following account of an incident whichoccurred shortly after the hats were made available: Bloom-field left her station to procure a hat but was stopped byStevens who advised that "Bob Tupps said everybody in herecould wear one of these but Thornsbarry and you, and if youtwo wore them, you would be fired over it."I credit the foregoing testimony of Bloomfield over thegeneral denial of Stevens and find that Stevens made thestatement attributed to him by Bloomfield. Accordingly, Ifind Stevens' statement that Bloomfield would be dischargedif she wore the Company's campaign hat was a threat ofSIsaac wasincarcerated for driving an automobile at a time when hislicense was suspended.6The parties stipulated that the hats were made of styrofoam materialand carried a white sweatband with the inscription "Vote No" in red letter.mg. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDretaliation for her known support of the Union or, alterna-tively, a denial of her right to change her mind and supportthe Company in its campaign against the Union. In eitherevent, by this statement of Stevens, Respondent interferedwith the Section 7 rights of employees in violation of Section8(a)(1).Additionally, I find that Respondent interfered withthe employees' organizational activities by inviting display inthe plant of its campaign hat with an antiunion message whilebarring display of union insignia. The employees could onlyview the disparate treatment of antiunion and prounion solic-itation as harassment and an integral part of the Company'scampaignformally instituted only about 1 week before theelection.e.Paragraph 8 of the amended complaint alleges that onor about June 14, 1970, Supervisor Stephens threatened anemployee by advising that he would be required to performadditional tasks if the Union got in. Employee Fred Isaactestified, in this regard, that about 5 p.m., June 10, Stevensdrove up to Isaac's house, called him, and then said "Fred,you know if the Union goes in over there ... two more jobswill be added to your work as a stockboy. ... " ContinuingStevens warned "You better not vote for it. You will have twomore jobs." As to the foregoing, Stevens generally denied thecomplaint allegation then explained that, on the day in ques-tion, he stopped at Isaac's house because the hood on Isaac'scar was up and he thought Isaac was having trouble; and,that, following an inspection of the car, Stevens reported toIsaac that the belt on the power steering was broken. Afterthis, Isaac complained of being overworked on the job andrequested assistance;announced that he had changed hismind about voting for the Union and expressed a desire to seeTupps; and in the end stated he was afraid of losing his job.As to the job, Stevens reminded Isaac that the Company hadheld it open for 1% months while Isaac was in jail. Stevensgave testimony concerning the nature of his conversationwith Isaac but I am not persuaded that he reported the entireconversation. Significantly, Stevens failed to specifically denythat he told Isaac he would have two additional jobs if theUnion were successful in the election or to deny that hedirected Isaac to voteagainstthe Union.I have found from other testimony of Stevens in the recordthat he has a propensity for evasive statements whenever hebelieves a'truthful answer might incriminate him. This isanother such instance. In these circumstances, I credit theforegoing testimony of Isaac. Testimony of Stevens at vari-ance therewith is not credited. Accordingly, I find Stevens'remarks to Isaac that Isaac's workload would be increased ifthe plant were unionized and his admonition to Isaac not tovote for the Union were deliberately calculated to deter Isaacfrom engaging in union activity. I conclude, therefore, that byStevens' conduct on this occasion Respondent violated Sec-tion 8(a)(1) of the Act.f.Paragraph 9 of the same amended complaint alleges that,on or about June 16, 1970, the day before the election, Super-visor Stevens threatened an employee by advising that shewould be bumped from a job she favored if the Union got inbut would be permitted to remain on the job if she votedagainst the Union. The General Counsel adduced testimonyin this connection by employee Drennen. Drennen testified,on direct examination, that Stevens approached her sometimethe morning of June 16 and asked whether she liked the pressshe was operating; Drennen replied in the affirmative andexplained that she"can' make piece rate easier"on the pressreferred to by Stevens than on the one to which she wasregularly assigned. At this, Stevens stated that "if [Drennen]voted for the Company [she] can run this machine all the time[but] if the Union got inl they could bump her off this press."Drennen's response was that she would vote her conscience.During cross-examination, however, Drennen added a fur-ther statement by Stevens to the effect that an employee withgreater seniority might be assigned to the press, presumably,in the event of a union victory. Thus, she was asked andanswered:Q.Did he also tell you that because of the otheremployees having more seniority that you may not runthe press because of someone with more seniority.A. Yes.In regard to the foregoing, Stevens acknowledged having hada conversation with Drennen on the morning of June 16 butasserted that it was initiated by Drennen with a question asto whether she could keep her job "if the Union got in" towhich Stevens responded in the affirmative.The accounts given by Drennen on direct and cross-exami-nation are complimentary,not inconsistent,and I am satisfiedthat her version of the conversation itself is more reliable thanthat of Stevens. I therefore credit her testimony. While Dren-nen's first account fails to attribute to Stevens any referenceto seniority, I am convinced that the omission was inadver-tent and that her testimony, when read together, accuratelyreflects what Stevens said with regard to a union victory andother matters. In the light of the foregoing, I find that Ste-vens' statement that Drennen would be permanently assignedto run the press she favored if she voted for the Company wasa promise of benefit to induce her to reject the Union.' Hisaccompanying remark that Drennen might be "bumped"from the press by a more senior employee in the event theUnion won the election was not a reasonable prediction basedon "objective fact" but instead an implied threat of economicreprisal inthe form of the loss of a preferred job.' In truth,it is apparent that no economic demands had as yet beenmade by the Union upon Respondent. It is found, therefore,that by the above-described conduct of Stevens Respondentviolated Section8(a)(1).2'.Theallegations of Section 8(a)(1) violations in thecomplaint in Case 8-CA-5928, as amendedParagraph 7 of this amended complaint alleges that on orabout April 17 Supervisor Richard Cheek created the impres-sion that the union activities of the employees were being keptunder surveillance by telling an employee he had observedthat employee and other employees at a union meeting. Para-graph 8 of the amended complaint alleges that on or aboutApril 27 Supervisor Cheek maintained under surveillance theUnion's hall in Clyde, Ohio, at a time when some of Respond-ent's employees were attending a meeting therein.In supportof the allegation in paragraph 7, employee Thornsbarry tes-tified that, after a union meeting on April 27, Jesse RoweinvitedThornsbarry, Tackett and Drennen out for drinks andthat they walked to a bar down the street from the Union hall.The next day, Cheek approached Thornsbarry in the press-room and said "You went to the union meeting last night."Thornsbarry, acknowledged he had attended the meeting.Cheek then asked, in a jocular manner, "There were four ofyou weren't there?';' To this, Thornsbarry replied that therewere about "four carloads." Cheek rejoined "Four is all Iseen.I saw you going in a place of business down there" and,after this, proceeded to name the three individuals who hadaccompanied Thornsbarry to the bar. In support of the, alle-gation inparagraph 8, General Counsel offered testimony byemployee Marie Fouke that the following occurred between'Not specifically alleged but litigated.SeeMonroe Feed Store,112NLRB 1336, 1337°N.LR.B. v Gissel Packing Company, Inc, et at,395 U.S. 575 THE FAULHABER COMPANY3314 and 4:15 p.m. on or about May 20.' On her way homefollowing the end of her shift, Fouke drove by the side of thebuilding where a union meeting was taking place and, whilewaiting at a stopsign, saw Cheek in a parked car. Accordingto Fouke, Cheek was in the second car from the corner belowan unidentified crossroad on North Main Street, Clyde, Ohio,and across from the union hall which is at the corner on theopposite side of the street. Called as a witness for the Re-spondent, Cheek denied the complaint allegations but did notseriously challenge the testimony of Thornsbarry or Fouke.In Cheek's version, on an unknown date, he left the plant toinspect certain chairs of an unidentified individual who livedsouth of Clyde.'° Enroute Cheek drove through Clyde andfinally stopped at a spot across from an A & P store. Ques-tioned as to whether he was in Clyde about the time of theunion meeting, Cheek replied "I don't know when the meet-ing was but if they were there, I would say I was there."Cheek went on to admit asking Thornsbarry, the day follow-ing the union meeting, who he was with the night before butthen asserted that the question was prompted by prior inqui-ries from employee Ruth Stockmaster. According to Cheek,Stockmaster reported seeing the aforenamed employees entera bar and inquired as to their marital status. Cheek alsorelated that, at the time he questioned Thornsbarry about themeeting, he "assumed" Thornsbarry had attended a unionmeeting "because they had supposedly been holding meet-ings." In response to Cheek's question as to who he was withthe night previous, Thornsbarry advised, according to Cheek,that "they were all over there," identified some of the in-dividuals who had attended, and finally said "I bet it wasyou." In Cheek's words, "I didn't say it was me or not meand grinned at him and walked on." Still later the same day,Cheek admittedly asked Tackett who 'she was with the nightbefore. To this, Tackett replied, again according to Cheek,"Damn it I can't get away with nothing" and then inquiredifCheek was there. According to Cheek, his response toTackett was "I didn't go into the town tavern." I infer fromthis statement of Cheek that he was outside the tavern.Icredit the foregoing testimony of Thornsbarry andFouke, as corroborated in part by admissions of Cheek. Tes-timony of Cheek inconsistent with the findings is not credited.In view of the unlikelihood that Cheek would happen by purechance to park opposite the union hall at a time when a unionmeeting was being held, I reject his explanations and find thathe went there for the purpose of surveillance and that he didin fact so engage. Moreover, I find that by the statement toThornsbarry that Thornsbarry had attended a union meetingthe night before, by inquiries of Thomsbarry and Tackett asto who they were with the night of the union meeting, andby naming the employees who were with Thornsbarry thenight of the said meeting, Cheek knowingly gave these em-ployees reason to believe that he wasengagingin surveil-lance." The fact that the statements to Thornsbarry wereuttered in a friendly and casual manner does not lessen theirunlawful effect. Accordingly, I find that by the foregoingconduct of Cheek Respondent violated Section 8(a)(1) of theAct.'Considering the progression of events and attendant circumstances, Ithink it more likely that the events related by Thornsbarry and Fouke tookplace on the same day and that the date was April 27, as set by Thornsbarry.10In his spare moments, Cheek repairs chairs and other furnishings. Thechairs in question allegedly belonged to a friend of a female employee" SeeMoore's Seafood Products, Inc.,152 NLRB 683-684.3.The allegation in Case 8-CA-5877 of thediscriminatory discharge of Jesse Rowea.The nature and duration of Rowe's employment; hisconcerted and union activities12Rowe commenced his employment with Respondent onJune 8, 1964, and worked intermittently until April 21, 1970,the date of his discharge. During this period, Rowe quit hisjob on six different occasions but after each such voluntarytermination was reemployed on a plea of need and a promiseto work steady. His most recent term of employment with theRespondent began on June 17, 1968. On March 3, 1969,Rowe was promoted to group leader on the night shift andcontinued in this position until the shift was discontinued onOctober 14, 1969, at which time he was assigned the job ofsetup man on the day shift. On April 2, 1970, Rowe requestedand was granted reassignment to the job of press operator, theposition he held on April 21. At all times material herein,Delmer Stevens was his supervisor. In Stevens' view, Rowewas a satisfactory employee when on the job. Acknowledgingabsences on occasions, Rowe explained that on his return towork after each such absence the foreman would request anexplanation, he would comply with the request, and thatwould end the matter. Moreover, Rowe testified, credibly andwithout contradiction, that about 1 month before his dis-charge Stevens and Tupps complimented him on his workand that one or the other stated that he was thinking ofmaking Rowe a foreman when the night shift was rein-stituted. On March 17, 1970, Rowe was given a 3-day suspen-sion for leaving the plant without permission.As noted, Rowe was active in the employees' concertedactivities and, at the meeting with Tupps in late March orearly April, openly expressed his frustration at the Respond-ent's failure to alleviate some grievances. Shortly thereafter,Rowe, Bloomfield, Tackett, and Drennen contacted Interna-tional Organizer Smith for the purpose of discussing the feasi-bility of bringing the Union into Respondent's plant. Prior tohis discharge, Rowe distributed from 20 to 25 union authori-zation cards in the plant during breaks and at lunchtime, andafter work in an adjoining parking lot. Stevens has an officenear the periphery of the production area but spends most ofhis time in the work area. However, Tackett testified that toher knowledge Stevens was not present when Rowe dis-tributed union cards in the plant. Rowe testified that everyworkday before his discharge he carried a packet of authori-zation cards protruding 1% inches above the top of his shirtpocket with the UAW seal thereon exposed and visible. Thereis no evidence, however, that any company official ever sawthe protruding cards.b.The events leading to Rowe's termination; thetermination of his employmentOn or about April 13, Rowe sustained an injury to his righthand as a result of an accident in the plant." Shortly afterthis, he was taken to a doctor and three stitches were requiredto close the wound. Later, the area became inflamed and hisindex finger went numb.Sometime between 10 and 10:30 a.m., Friday, April 17,Rowe approached Stevens in the restroom and, according toRowe, requested permission to leave the plant to see hisdoctor and to procure license plates for his car. Stevens ac-knowledged that Rowe requested leave that morning but as-" Unless otherwise indicated, the findings in this section are based onexhibits and credited testimony which are either admitted or undisputed." Rowe stuck a piece of steel into the palm of his hand somewherebetween the second and third fingers. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDserted that the only reason advanced by Rowe was a desireto purchase a set of license plates. Both agreed,however, thatthe request was denied. Shortly before noon Rowe again ap-proached Stevens, this time in his office and in the companyof Bloomfield.Rowe had invited Bloomfield as a witnessbecause of an alleged rumor that he would be discharged. Onthis occasion,according to Rowe and Bloomfield,Rowe toldStevens he was leaving to see the doctor about his hand andStevens nodded indicating approval but said nothing."Ste-vens tells a different story.At first Stevens testified that,following a second request for leave and another denial, Rowedirected a foul word toward him,announced he was leavingand left the plant at 5 p.m.15 Upon further questioning, how-ever,Stevens omitted the use of the foul language by Roweand averred that, during the second encounter,Rowe statedthat he would return to the plant in the afternoon(April 17)with a doctor's slip and Stevens advised that he needed a slipto cover the absence.Withregard to the foul word,Rowe didnot recall using and Bloomfield did not hear any bad languageat the time in question. I credit the foregoing testimony ofRowe as to his first encounter with Stevens on April 17 andthe mutually corroborative testimony of Rowe and Bloom-field as to the second.Testimony of Stevens at variance withthe findings is not credited,particularly so much as attributesto Rowe the use of foul language and asserts that Rowe leftthe plant at 5 o'clock,because Stevens vacillated in his ac-count of Rowe's remarks and his testimony is self-contradic-tory and improbable on its face.Rowe left the plant about noon on April 17 and returnedto his home in Willard,where he asked his wife to call andrequest an appointment with the doctor for later that day.Josephine Rowe, Rowe's wife,was unable to arrange an ap-pointment for Friday so one was made for 4 p.m. Monday,April 20,the earliest available time and date. Still later thesame,day, April 17,Rowe went to Norwalk where he pur-chased a set of license plates.In accordance with the practice she had followed whenreporting Rowe absent,Josephine Rowe called the plantabout 10 a.m., Monday, April20,and advised that Rowe hadan appointment with his doctor and would not report forwork that day. In the afternoon of the same day, Rowe visitedthe doctor who removed the stitches and gave him a slipverifying the visit.According to credited and undisputed tes-timony of Bloomfield,sometime the same day (April 20),Stevens told her "there wasn't any use for [Rowe] to comeback because he was fired."Tuesday, April 21, Rowe reported for work at his usualtime, 6 a.m., and gave the doctor's slip to Stevens. Stevenstold him that he would have to see Tupps before he couldreturn to work. Tupps arrived about 8 a.m. and Rowe andStevens then proceeded to Tupps' office. Initially, Tuppsasked why Rowe had not reported for work on Monday andRowe answered that it was because of an appointment withthe doctor to see about the wound in his hand which was stillcausing him pain.At this, Tupps told Rowe he was fired forabsenteeism and for"what he pulled on Friday" adding thathe had pulled that stunt too many times.Rowe then turnedto Stevens and asked"Is that right?" and Stevens replied "IfBob Tupps says you are fired,you're fired."Significantly,there was no mention at the exit interview of the use of foullanguage by Rowe.About 1% hours after Rowe's departure from the plant onApril 21, Stevens approached Bloomfield at her station andsaid, according to credited testimony of Bloomfield not indispute in this respect, "Get rid of the cards and this thingwill blow over and if it don't we'll get rid of some more."Bloomfield asked if Stevens realized that the employees wereacting "within [their] rights" but Stevens evaded and de-clared"We're going to get rid of the employees if this contin-ues," adding finally that "if the Union got in they [the Com-pany]would close the doors down and move toMassachusetts."Sometime the sameday, April 21,PersonnelManager Michael Gula called the office of Dr. Camardeseand Was informed by the nurse that Rowe did not have anappointment on Friday, April 17.A report entitled "Termination of Employment" was al-ledgedly prepared in the case of Rowe and signed by Tuppsor Gula.16 In addition, Tupps prepared and submitted to VicePresident Bird, on Bird's instructions, two reports detailingthe basis for the discharge, one dated April 21, the otherOctober 20." The first was admittedly altered" by the addi-tion of the following notation at the bottom thereof:"Jesse Rowe was dischargedfor the abovereasons andnot because he was connected with union activities, sinceat the time I was not aware of union activities beingcarried on in the plant."Further, the April 21 report refers to supporting memorandaby Stevens and Security Officer R. Ackerman but neither waspresented at the hearing.c.ConclusionsThe complaint alleges that the Respondent dischargedRowe on April 21 because of his union affiliation and con-certed activities. Denying knowledge of Rowe's union affilia-tion,Respondent maintains that the discharge was for cause.On the basis of my findings that, at the meeting with Super-intendent Tupps in late March or early April, Thornsbarryand Rowe were active with fellow employees in presentinggrievances to Tupps; that Thornsbarry stated at the saidmeeting that the plant would be_organized if the employees'grievances were not alleviated; and that near the end of themeeting Rowe openly voiced his frustration to Tupps at thelatter's failure to redress the grievances, I conclude and findthat about 3 weeks prior to the discharge Respondent wasfully aware of the leadership roles of Thornsbarry and Rowein the employees' concerted activities. I have also found thatsubsequent to the said meeting Rowe actively promoted theUnion by soliciting employee signatures to union authoriza-tion cards both on and off plant premises and by carryingsuch cards on his person while at work with the union em-blem exposed and visible. As -I infer and find from Stevens'statement to Bloomfield on April 20 and 21 taken togetherthat Stevens was referring to Rowe's union activity when onlyl% hours after the discharge he directed Bloomfield to "getrid of the cards" and warned "we'll [the Company] get rid ofsome more" if the employees continued in their efforts onbehalf of the Union, I reject Respondent's contention that ithad no knowledge of Rowe'sunionactivity prior to his dis-charge on April 21 and find to the contrary. However, in theface of what appears to be a formidable case in favor of theGeneral Counsel, Respondent contends that the real reason6The actual report was not produced at the hearing, but see G.C. Exh5 for a copy of the form.Rowe testified that he was unable to operate the levers on the lift truck" Bird acknowledged that additional reports are seldom prepared and, into which he had been assigned because of excruciating pain in his handfact, are quite rare11Rowe's work shift ends at 3 30 p in11Compare G.C. Exh. 6 and 9. THE FAULHABER COMPANYfor Rowe's discharge was an act of insubordination to hisforeman and an unexcused absence.Considering first the alleged instance of insubordination, Ihave previously found Stevens' testimony that Rowe directeda foul word toward him to be not credible. This finding isborne out by the fact that neither Stevens nor Tupps men-tioned the use of abusivelanguageby Rowe at the final inter-view and there is no reference to it in either the April 21 orOctober 20 memorandum, each of which recites in detail thealleged basis for the discharge. The contention is totally lack-ing in merit.Turning next to the unexcused absence and the allegeddecision to discharge Rowe for that reason. Tupps gave threedifferent dates on which the decision was reached as follows:Tupps decided to fire Rowe (1) "pretty much on Fridayafternoon"-April 17; (2) "on Monday morning when Ifound he had no appointment on Friday at the doctor's office;and (3) after Gula called the doctor's office. As to (1), thedecision could not have been made on April 17 because Rowehad received permission from Stevens to leave the plant thatafternoon, a fact later acknowledged by Tupps in his tes-timony on the stand and memorialized by Tupps in his April21 and October 20 memoranda to Bird. As to (2) and (3),Gula did not call the doctor's office until Tuesday, April 21,19and it is highly unlikely that he received a report from thenurse before Rowe's discharge about 8 a.m. on April 21. Forhis part, Stevens testified that the decision to discharge Rowewas not finalized until sometime during the exit interview onApril 21 yet it appears from the credited account of Bloom-field that Stevens told Bloomfield on April 20 that Rowe wasfired.Despite the inconsistencies and contradictions disclosedabove, which raise serious questions as to the validity of thedefense, Respondent insists that Rowe was discharged for anunauthorized absence. Although not clearly articulated, Re-spondent's defense appears to be that the discharge wasprompted by Rowe's failure to produce a doctor's slip cover-ing hisabsence the afternoon of Friday, April 17, and alsobecause he continued to stay away from work the followingMonday, April 20. It is true that Rowe did not have a doc-tor's appointment at the time he requested and was grantedleaveon April 17. However, the fact that Rowe had no ap-pointment on April 17 and that his wife was unsuccessful inher attempt to arrange one for that day is immaterial as itappears from the credited account of Rowe that he was una-ble to continue on the job because of an injury to his handsustained in the plant about 4 days prior thereto. Followinga normal practice, Mrs. Rowe called the plant Monday morn-ing, reported that Rowe would be absent that day, and gavethe reason therefor. In light of the foregoing, Rowe's explana-tion for his inability to produce a doctor's slip for Fridayafternoon and for his absence on Monday seems entirelyplausible. However,assumingthe absence cannot be justifiedon the basis of a physical disability, it is clear that it was notinconsistentwith Respondent's policy or Rowe's record.Thus, both Tupps and Gula acknowledged that the Respond-ent has a liberal policy with respect to absenteeism and, as toRowe, company records reveal that from June 17, 1968 [thebeginningof his last term of employment] to December 31,1968, Rowe was away from the slant on 15 separate occasionswithoutpermission.Apparently between December 1968 andJanuary 1970, there was a hiatus in his record of absenteeismand the initiation of a period of normal attendance. However,on January 19, 1970, Rowe resumed the practice of absentinghimself from work but, except for a 3-day suspension on19See attachmentto G.C Exh. 6.333March 17, 1970, no action was ever taken against him. Cer-tainly,Rowe's union activity did not require that the Re-spondent suffer repeated absences. But the Respondent hadoverlooked and tolerated excessive absences-before and, inspite of Rowe's record, rated him "very satisfactory" inDecember 1968, promoted him to group leader in March1969, and suggested that it might make him a foreman about1month before his discharge in April 1970. In all thesecircumstances, I conclude and find that Rowe's inability toproduce a doctor's slip to cover his absence the afternoon ofApril 17 and his failure to report for work on April 20 werenot the real reason for his discharge.From the record as a whole, including the facts that Rowewas active in the Union; that Respondent had knowledgethereof; that, so far as appears, Respondent had not, exceptfor the one instance in March 1970, taken disciplinary actionagainst Rowe for absenteeism during his irregular tenure ofemployment of almost 6 years; that Respondent exhibited aunionanimus, asshown by the unfair labor practices alreadyfound herein; that Rowe was terminated in the midst of theUnion's organizational campaign; and, considering too, Ste-vens' statements to Bloomfield shortly after the discharge-reported above and reviewed before-which graphically re-veal Respondent's true motivationin makingthe discharge,I conclude and find that the asserted reasons for the dischargewere only pretexts to conceal the fact that Respondent dis-charged Rowe because of his union activity. I find furtherthat Respondent thereby violated Section 8(a)(3) and (1) ofthe Act. Moreover, even if the record had shown that Rowe'sabsenteeism to some extent entered into Respondent's deci-sion to discharge him, I would still be constrained to find onall the facts that his union activitywas also amotivatingfactor, in which event the discharge would still be unlawful.2°I have heretofore found that, within hours after Rowe'sdischarge on April 21, Stevens directed Bloomfield to "get ridof the cards", advised that "this thing will blow over [but] ifit don't we'll get rid of some more", warned that "we're goingto get rid of the employees if this continues" and finallydeclared that "if the Union got in [the Company] will closethe doors down and move to Massachusetts." As these state-ments were clearly threats of reprisal forunionactivity, theyare additional violations of Section 8(a)(1) of the Act and Iso find and conclude.4.The allegation in Case 8-CA-5877 of thediscriminatory refusal to permit Martha Tackett toschedule a vacationTackett was employed by the Respondent as a press opera-tor for a period of 2 years ending July or August 1970. Asrelated above, she was active in the Union'sorganizationalcampaign.Tackett testified that on May 27 Stevens approached herand said "Your husband called and asked if you could havea vacation." Continuing Stevens declared, according to Tack-ett, that he would discuss the matter with Tupps but, afterglancing at a union badge Tackett was wearing, asked "Areyou going to vote for the Union?" Upon Tackett's assertion20N.L.R.B. v.WhitinMachine Works,204 F 2d 883, 885,(C.A 1);Magnolia Petroleum Company v.N.L.R.B.,200 F 2d 148,149 (C.A. 5),N.L.R.B.v.WTPJ,Inc.,268 F.2d346, 347-348 (C.A.5);N.L.R.B. v. J. H.Rutter-Rex Manufacturing Company,229 F.2d 816,819(C.A.5);N.L.R.B.v. Associated Naval Architects,Inc.,355 F.2d 788, 792, where the Court ofAppeals for the Fourth Circuit said,in part:The charge is sufficiently established if, in addition to an economicground shown in the Labor Board hearing,there is proof from whichthe examiner may fairly find . that the layoffs were motivated by apurpose to interfere with union organizational activities. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she intended to do just that Stevens advised that he"wouldn't do a damn thing for anyone that voted for theUnion." Later Stevens returned to report that Tupps had saidthe he (Tupps) did not know when Tackett could take avacation.On cross-examination, however, Tackett testifiedthat, sometime later, Stevens also advised that he would pur-sue the matter and let her know her vacation date as soon asone was established. Tackett testified further that she re-quested a vacation beginning May 27 or 29 but instead re-ceived one commencing about the latter part of June and, inaddition, a 3-week leave-of-absence.21 In regard to the forego-ing, Stevens testified that, in the latter part of May, Tackettrequested a vacation; he told her he did not have a schedulebut would inquire about the request and let her know;as soonas a schedule was established Tackettwas soadvised; she toldhim when she wanted to leave, was granted a week's vacationand concurrent therewith a leave-of-absence. I credit the tes-timony of Tackett and Stevens concerning Stevens' explana-tion for the delay in processing her vacation request and thesteps he took with respect thereto. I also credit the remainingportion of Tackett's testimony relative to Stevens' inquiry asto whether she was going to vote for the Union. Testimonyof Stevens in conflict with this finding is not credited.The General Counsel contends that Respondent violatedSection 8(a)(3) and (1) of the Act by refusing to permit Tack-ett to schedule a vacation and that the refusal was dis-criminatorily motivated because Respondent's purpose in de-nying the request was to retaliate against Tackett for havingevidenced support of the Union. I do not agree. The fact thatthe application was not granted at once was due to adminis-trative considerations involving the scheduling of work andnot to any desire by the Respondent to seek reprisalagainstTackett for her support of the Union, Stevens statement thathe would not help a union supporter notwithstanding. Intruth, Stevens promptly relayed the request to Tupps andTackett received a vacation in due course. All things consid-ered, it seems highly unreasonable to expect an employer witha sizeable work force" to process a vacation request the sameday it is presented or 1 or 2 days later. Accordingly, I mustconclude that the evidence does not establish that Respond-ent refused to permit Tackett to schedule a vacation. I find,therefore, that the allegations of the amended complaint thatRespondent discriminatorily refused to permit Tackett toschedule a vacation in violation of Section 8(a)(3) and (1) ofthe Act have not beensustained.I also find, however, thatRespondent independently violated Section 8(a)(1) by Ste-vens' interrogation of Tackett about her union sentiments anddesires. The question served nolegitimatepurpose and wasdesigned to impede Tackett in the free exercise of rightsguaranteed in Section 7 of the Act. I conclude and find there-fore that by eliciting information from Tackett regarding herunionsympathies Stevens engaged in interrogation pro-scribed bySection 8(a)(1) of the Act.235.The allegation in Case 8-CA-5928 of thediscriminatory reassignment of Luther Thornsbarry24a.Prefatory statementThornsbarry's employment with the Respondent began inJuly 1964 and, for the first 6 months thereof, he was a punchpress operator. In December 1964, Thornsbarry was pro-moted to foreman on the second shift, a position he held untilJune 1968 when the shift was eliminated. He was then trans-ferred to the day shift as a die setterand also asa part-timestockboy in the siren department.As noted above, Thornsbarry was one of the employeeswho assisted the Union in its attempt to organize the plant.In this regard, he distributed union authorization cards inand outside the plant at lunch time and during break periods.He also attendedunionmeetings and, while at work, wore alarge union button which urged employees to "Join UAWVote" and carried a pocket pencil holder with the unioninsigniathereon. On an unspecified date, Organizer Smith,Thornsbarry, and other employees met with Vice PresidentBird and other management representatives to make arrange-ments for the election. At thismeeting, the Company assertedthat Thornsbarry was ineligible to vote allegedly because hewas asupervisor.b.The session of Thornsbarry with management on June 5at which he was reassigned,- subsequent eventsAbout 2 p.m., June 5, Thornsbarry was summoned to ameeting inBird's office. In attendance for the meeting wereBird, Stevens, Assistant Superintendent Richard Walton, andanother officer named George Horan. Bird explained that theunusual assemblage of a top company officials was necessarybecause he knew Thornsbarry was close to the Union and hadanticipated "trouble." He also explained that the meeting wascalled because the Company had an accumulation of ordersand needed a foreman for a new night shift to be institutedsometime in the future. Shortly after the meeting was con-vened, Bird told Thornsbarry that the Company was carryinghim as aforeman even though he had not performed any ofthe duties of a foreman since the second shift was discon-tinued in, June 1968,25 that it needed him "for supervision" ona new second shift to start in the future, that the Companyhad an oversupply of die setters but not enough punch pressoperators, and that he (Bird) preferred that Thornsbarry ac-cept the "supervisor's job." Following this Bird informedThornsbarry that he had a choice for him to make, either toconsider himself a foreman for the Company or revert to hisold job as a punch press operator. Significantly, Bird did nottellThornsbarry that he could remain a die setter, the posi-tion he held at the start of the meeting. After reflecting amoment, Thornsbarry announced that he would take thepunch press job. Bird then asked Thornsbarry to sign a state-ment to that effect but he refused. At this point, Bird calledanother witness and directed Thornsbarry to repeat beforeher the statement that he "accepted" the punch press job.Before the meeting closed Bird told Thornsbarry to start onthe punch press Monday morning, June 8, and he did. As aconsequence of the reassignment of job positions, Thornsbar-ry's hourly rate dropped from. $2.75 to $1.71 per hour pluspiece rate. The Company challenged Thornsbarry's ballot at" Tackett was entitled to a 1-week vacation.22 In the instant case, as noted, the Employer's work complement totaled198 employeesas of May 1970." SeeEngineered Steel Products, Inc.,188 NLRB No. 52 Again, notalleged but litigated.Monroe Feed Store, supra.2° In major part, the evidence in this section is not in serious conflict." The reference to Thornsbarry's status asa foreman related to the factthat, after the second shift was eliminated and Thornsbarry was assigned tothe job of die setter, the Company continued to pay him the same hourlyrate and to provide the same insurance coverage he had received as aforeman. THE FAULHABER COMPANY335the election on the ground that he was a supervisor but raisedno question as to his status at the hearing.The new second shift was instituted in August or Septem-ber 1970 and Thornsbarry was again offered and declined aforeman's position thereon. He did, however, accept a job asdie setter on the new shift at an hourly rate of $2.75 andcontinued in that position until the shift was discontinued inNovember when, once again, he became a punch press opera-tor on the day shift at $1.71 per hour plus piece rate.26c.ConclusionsThe complaint alleges that on or about June 4 Respondentdiscriminatorily reassigned Luther Thornsbarry from a job asdie setter to one as punch press operator because of his unionactivities in violation of Section 8(a)(3) and (1) of the Act.The Respondent attributes the reassignment solely to eco-nomic considerations.Thornsbarry was an exemplary long-time employee. Hebeganhis service as a punch press operator in June 1964 and6 months later was promoted to foreman on the second shift.When the second shift was discontinued in June 1968,Thornsbarry became a die setter on the day shift but con-tinued to receive the same hourly rate of pay ($2.75) and thesame insurance coverage he had enjoyed as a foreman. Hedistributed union authorization cards in and outside the plantarea, attended union meetings, and wore a large union button.He also attended a meeting with management officials atwhich arrangements were made for the election and at whichRespondent's representatives expressed the view that Thorns-barry was ineligible to vote allegedly because he was a super-visor.That Respondent was fully aware of Thornsbarry'sunion activities prior to the June 5 meeting is admitted and,indeed, such knowledge was the reason for the presence of topmanagement officials at the meeting and for Bird's apprehen-sions and fears that "trouble" might ensue.Respondent contends that Thornsbarry was reassigned onJune 5 because he rejected-its offer of a foreman's position ona new second shift. It is undisputed that the new shift was notinstituted untilAugust or September. Consequently, hadThornsbarry accepted the June 5 offer he would have been `acaptain without a crew' and Respondent's stated objective,namely increased production, a goal unattained. Having re-jected the offer Respondent had no alternative, the contentioncontinues, but to reassign Thornsbarry to a job as punch pressoperator because (1) it had more die setters and fewer punchpress operators than it required and (2) Thornsbarry's per-formance as a die setter was not satisfactory. The contentionisdevoid of merit. As to (1), no corroborative proof waspresented to support Bird's testimony of an imbalance inRespondent's staffing requirements and I do not accept hisnaked assertion. As to (2), Bird admitted that, after the sec-ond shift was discontinued in June 1968, the Company con-tinued to pay Thornsbarry $2.75 per hour, or 75 cents abovethe hourly rate of the other rank-and-file die setter, and toprovide the same insurance coverage he had received as aforeman. Further, it clearly appears from the evidence that,when the new shift was instituted in August or September1970, Respondent again offered to make Thornsbarry a fore-man and, in fact, reinstated him as a die setter. Finally,Thornsbarry testified, credibly and without contradiction,that sometime prior to June 5 Tiipps complimented him onhis performance as a die setter and suggested that he devotemore, time to die setting and less to "fooling around with thesiren line."I6These findings are based on a composite of the credited testimony ofThornsbarry and Bird.Rejecting Respondent's defense, I am convinced and thusfind that Thornsbarry's purported unsatisfactory work per-formance was only a pretext and not the real reason for theaction taken against him. In short, the weaknesses and incon-sistencies in Respondent's defense serve to strengthen theGeneral Counsel's case.27Reassigning, ormore appropriately demoting, an ex-perienced employee in the circumstances described abovewithout warning or reprimand was an act of retaliation forunion activity against an employee whom the Respondenthad once favored and also a warning to other employees ofthe risks they assume in continuing to support the Union.This conclusion finds ample support in the facts that, beforeand at the time of the election, Respondent took the positionthat Thornsbarry was ineligible to vote because he was asupervisor and in Bird's insistence at the June 5 meeting thatThornsbarry accept the job of foreman because he was neededfor supervision.When Thornsbarry rejected the offer of asupervisory position and thus asserted his right to vote in theelection,Respondent retaliated by demoting him to a punchpress operator.In view of Thornsbarry's excellent employment record, hisactivity on behalf of the Union, the summary and precipitatenature of the demotion, the timing thereof (less that 2 weeksbefore the election), and the unfair labor practices alreadyfound herein, I am pursuaded and find that the demotion wasin fact caused by Thornsbarry's union activity. Accordingly,I further find the demotion to be in violation of Section8(a)(3) and (1) of the Act.IV FINDINGS AS TO THE UNION'S OBJECTIONS TO THEELECTIONIN CASE 8-RC-7840From the findings heretofore made with respect to theallegations in the amended complaints, it is evident that theEmployer violated the Act during the critical period betweenthe filing of the petition on May 6 and June 17, the day of theelection. It follows that there is merit in those objections tothe election which have their counterpart in the sustainedallegations.Accordingly, I find merit in and sustain objec-tions 1(a) and 3(b) relating to threats to close the plant in theevent the Union won the election, 1(b) relating to promisesof promotion if employees voted against the Union, 1(c) relat-ing to threats to discharge employees who wore union badges,1(e) relating to threats to increase the workload of employeeswho voted for the Union, 1(f) relating to threats to dischargeemployees who expressed a wish to wear company hats," and5(b) pertaining to reducing an employee from die setter topunch press operator because of his union activity.There remain to be considered objections 1(d) and 4. Ob-jection 1(d) reads as follows: The Employer made misrepre-sentations to the employees by telling them that the UAWwas a communist organization.According to the credited testimony of Kifer, Drennen,Tackett, and Bloomfield, at various times between the filingof the petition and the election, Stevens told employees that"whoever wore badges was a Communist," labelled the UAW"a bunch of Communists" and advised that the employees"shouldn't wear [union] badges." Stevens denied making theremarks attributed to him by the employee witnesses but I donot credit his denial. Stevens' statement characterizing theUnion and its supporters as "Communists" were privilegedexpressions under Section 8(c) and thus an insufficient2'Cf N..L.R.B. v. Georgia Rug Mild308 F 2d 89, 91(C.A.5),NL.R.B.v.Schell Steel Products,Inc.,340 F.2d 568, 573(C A. 5).28The word "union" not company appears in this objection, but sincethere is no evidence that the Union furnished hats to the employees I assumethe reference is to the Company's campaign hat. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDground for sustaining the objection." Accordingly, I recom-mend that objection 1(d) be overruled.Objection 4 states: The Employer by and through its agentMike Gula intimidated employees by insisting that they hadno right to vote in the forthcoming elections.The record shows that, during the entire period of ballot-ing, Personnel Manager Guma stationed himself on the fourthfloor near a stairway the employees were required to use toreach the polling area on the fifth floor. Gula estimated thathe was about 35 feet from the polls. The Employer's explana-tion for Gula's presence in the above-described area is that itsought to make certain that employees left their departmentson time and in proper sequence, to prevent loitering, and tokeep out unauthorized persons.The evidence is that the Company made elaborate prepara-tions for the election to avoid confusion and reduce conges-tion in the plant. In this regard, it prepared and distributedto all parties a voting schedule showing the times employeeswould be released from work to vote. Gula received a copyof the schedule. It also appears that, on the day of the elec-tion, 25 to 30 employees were on leave-of-absence or in layoffstatus; and that, to assist the employees in locating the votingarea, the Company had posted written instructions, signswith arrows, and, in addition, had detailed Gula and othersto further assist in this effort. Except for an occasional ex-change of greetings, there is no evidence that Gula spoke toany of the employees on their way to vote.30 Thus, the recordstands barren of proof that Gula or any other managementrepresentative ever "insisted" that the employees had no rightto vote. Moreover, there was nothing improper in the pres-ence of Gula about 35 feet outside the polling place. Accord-ingly, I recommend that objection 4 be overruled.V. RECOMMENDATIONS CONCERNING THE ELECTIONAs I have found merit in objections 1(a), (b), (c), (e), and(f), 3(b), and 5(b), I find that this objectionable conduct byRespondent, as well as the unlawful demotion of Thornsbarry[objection 5(b)], all occurring subsequent to the Union's filingof its representation petition herein but before the election,were sufficient to interfere with the laboratory conditionsnecessary for a free and fair election. I therefore recommendthat the results of this election be set aside and a new electionbe conducted at a time to be determined by the RegionalDirector.VI THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing the free flow thereof.VII. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(3) and(1) of the Act,I shall recommend that it cease and desist therefrom and thata Board order issue designedto protectthe rights of its em-ployees.2sSouthwesterCo.,111 NLRB805, 806,Editorial "El Impartial" Inc,92 NLRB 1795, 1796;GlobeWireless,Ltd,88 NLRB 1262, 1263-1264.2°CfMilchem Inc.,170 NLRB 362I shall further recommend that the Respondent offer toJesse Rowe and Luther Thornsbarry immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privi-leges and make them whole for any loss of earnings sufferedby reason of the discrimination against them, by payment ofa sum of money equal to that which each would normallyhave earned as wages from the dates of Jesse Rowe's dis-charge and Luther Thornsbarry's demotion and reassignmentto the dates or date of the Respondent's offers of reinstate-ment, less their net earnings during said periods in the man-ner prescribed inF W. Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent perannum, as set forth inIsis Plumbing & Heating Company,138NLRB 716.Upon the basis of the foregoing finding of fact and upon theentire record, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employeesin the exercise of their rights guaranteed by Section 7 of theAct in the manner hereinabove found, the Respondent hasengaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.4. By discharging employee Jesse Rowe on April 21, 1970,and by demotingand reassigningemployee Luther Thorns-barry on June 5, 1970, because they engaged in union activityprotected by the Act, Respondent has discriminated in regardto the hire or tenure of employment of its employees, and isengagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not discriminated against employeeMartha Tackett in violation of Section 8(a)(3) and (1) of theAct, nor has it violated Section 8(a)(1) of the Act in anyrespect not found herein.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:"ORDERRespondent, The Faulhaber Company, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activity on behalf ofInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, or anyother labor organization, by discharging, demoting and reas-signing employees or by discriminatingagainstemployees inany othermannerin regard to their hire or tenure of employ-ment or any term or condition of employment.(b)Coercively interrogating employees concerning theirunion sentiments and desires, threatening employees withplant removal or closing down and terminating operation ifthey continued their union activities or if the Union prevailed" In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes THE FAULHABER COMPANY337in a pending election, threatening to discharge employeeswho supported the Union, threatening to discharge em-ployees who displayedunion insigniaor who expressed a wishto wear the Company's campaign hat bearing an antiunionmessage, directing employees to remove union insignia fromtheir apparel while at work and forceably relieving them ofthese items, harassing employees who displayed union in-signia while permitting employees generally to wear the Com-pany's campaign hat, threatening employees with addedworkloads in the event of a union victory in the election,threatening an employee with the loss of a favored job if theUnion won the election but promising to retain the employeein the favored job if she votedagainstthe Union,and engag-ing in surveillance of union activities among its employeesand making known to employees that it had so engaged bynaming employees who attended a union meeting.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to join orassist a union, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Offer Jesse Rowe and Luther Thornsbarry immediateand full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofpay which they may have suffered as a result of the discrimi-nation practiced against them, in the manner set forth in thesection of this Decision entitled "the Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Training andService Act.(c) Preserve and upon request make available to the Boardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary todetermine the amount due as backpay.(d) Post at its place of busines in Monroe, Ohio, copies ofthe attached Notice marked "Appendix."32 Copies of saidNotice, on forms provided by the Regional Director for Re-gion 8, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said Notices are not altered, defaced, or covered by othermaterial.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of receipt of this Trial Ex-aminer's Decision, what steps the Respondent has taken tocomply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "IT IS ALSO ORDERED that the amended complaints be dis-missed insofar as they allege violations of the Act not specifi-cally found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their right to support Inter-nationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America, UAW(herein called the Union), or any other labor organiza-tion, as their collective-bargaining representative by:Coercively interrogating them concerning theirunion sentiments and desires.Threatening them with plant removal or closingdown and terminating operations if they continuedtheir union activities or if the Union prevailed in apending election.Threatening to discharge employees who supportedthe Union.Threatening to discharge employees who displayedunion insignia or who expressed a wish to wear ourcampaign hat bearing an antiunion message.Directing employees to remove union insignia fromtheir clothing while at work and forceably removingthese items from their clothing.Harassing employees who displayed union insigniawhile permitting employees generally to wear ourcampaign hat.Threatening employees with added workloads inthe event of a union victory in an election.Threatening employees with the loss of favored jobsif the Union won the election but promising to re-tain them in favored jobs if they voted against theUnion.Engaging in surveillance of union activities amongour employees and making known to employeesthat we have so engaged bynamingemployees whoattended union meetings.WE WILL NOT discourage membership in or activitieson behalf of International Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, UAW, or any other labor organization, bydischarging,demoting,and reassigning employees, or bydiscriminating against our employees in any other man-ner in regard to their hire or tenure of employment orany terms or conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to join or assist a union, to bargain collectivelythrough representatives of their own choosing, and toengagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.WE WILL offerto JesseRowe and Luther Thorns-barry immediate and full reinstatement to their formeror substantially equivalent positions without prejudice totheir seniority and other rights and privileges and makethem whole in the manner provided in this Decision forany loss of pay they may have suffered as a result of ourdiscrimination against them.All our employees are free to become, remain, or to refrainfrom becoming or remaining, members of the above-namedor any other labor organization. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE FAULHABERSelective Service Act and the Universal Military Training andCOMPANYService Act.(Employer)This is an official notice and must not be defaced by any-one.DatedByThis notice must remain posted for 60 consecutive days(Representative)(Title)from the date of posting and must not be altered,defaced, orcovered by any other material.WE WILL notify immediately the above-named individuals,Any questions concerning this notice or compliance withif presently serving in the Armed Forces of the United States,itsprovisions,may be directed to the Board'sOffice, 1695of their right to full reinstatement,upon application afterFederal Office Building, 1240 East Ninth Street, Cleveland,discharge from the Armed Forces, in accordance with theOhio 44199, Telephone 216-522-3715.